EXHIBIT 10.6

 
AMENDED AND RESTATED
EMPLOYMENT AND NON-COMPETE AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETE AGREEMENT (this
“Agreement”) is entered into and effective as of the 14th day of March, 2011
(the “Effective Date”), by and among Macoven Pharmaceuticals, LLC, a Louisiana
limited liability company (“Employer”), Pernix Therapeutics Holdings, Inc., a
Maryland corporation and sole member of Employer (“Parent”) and John McMahon, a
resident of the lawful age of majority of the Commonwealth of Kentucky
(“Employee”), who hereby agree as follows:


WHEREAS, Employer, Employee and Parent entered into an Employment and
Non-Compete Agreement on September 8, 2010 (the “Original Agreement”) as an
inducement to Employee joining Employer as its Vice President of Sales;


WHEREAS, the parties agree and acknowledge that no equity award was payable to
Employee for the quarter ended December 31, 2010 under the terms of the Original
Agreement; and


WHEREAS, the parties desire to amend and restate the Original Agreement for the
purpose of creating an incentive component of Employee’s compensation package
that better aligns the interests of Parent, Employer and Employee.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Employer, Parent and Employee,
intending to be legally bound, hereby agree as follows:


1. Period of Employment.  Employer shall employ Employee, and Employee shall
serve Employer during the period commencing on the Effective Date, and
continuing through and including June 30, 2016 (the “Term”).  The Term shall
automatically renew each year thereafter in accordance with the terms of this
Agreement unless otherwise terminated by either Employer or Employee.


2. Duties and Responsibilities.  Employee shall be employed by Employer as Vice
President of Sales of Employer.  As such, Employee shall provide services
typically provided by a Vice President of Sales in the Business of the Employer
(as defined in Section 10(b)), including, without limitation, overseeing and
managing the sales and marketing activities of Employer and such other duties
and responsibilities as may from time to time be assigned to or vested in
Employee by Parent’s Board of Directors (the “Board”) or by any officer of
Employer or Parent superior to Employee.  Employee shall have no authority to
contractually bind Employer or Parent, and shall not be considered an executive
officer of Employer or Parent within the meaning of the Securities Exchange Act
of 1934, as amended.  Additionally, Employee’s employment by Employer shall be
subject to, and limited by, the following conditions:


(a) Employee shall be available to provide a minimum of forty-five (45) hours
and a maximum of sixty (60) hours per week of services to Employer.  Employee
shall provide such services upon request of Employer, but Employer shall not be
obligated to request that such services be provided.  So long as Employee is
employed by Employer, Employee shall devote Employee’s full time, attention,
skill and ability during normal and usual business hours (and outside those
hours when reasonably necessary to fulfill Employee’s duties hereunder) to the
faithful and diligent performance of the duties and responsibilities described
herein.
 
 
1

--------------------------------------------------------------------------------

 


(b) Employee shall (i) devote his full time, energy and attention during regular
business hours (and outside those hours when reasonably necessary to fulfill
Employee’s duties hereunder) solely to the benefit and the Business of the
Employer; (ii) not be employed by any other person or entity, whether on a
full-time or part-time basis, or otherwise act as a consultant or independent
contractor for the benefit of any other person or entity; and (iii) not
undertake any other activities (individually or collectively), that conflict or
materially interfere with the performance of Employee’s duties hereunder,
provided that in no event shall Employee be prohibited from performing personal
and/or charitable activities and any other activities as may be approved by
Employer.


(c) Employee’s services shall be performed from Employee’s home located at
Louisville, Kentucky or such other location as may be requested from time to
time by Employer, as well as at such other locations and subject to such travel
requirements as may be reasonably necessary to the performance of Employee’s
duties hereunder, provided that Employee’s main work location shall not be moved
from Louisville, Kentucky without Employee’s prior written consent.


3. Compensation.  As compensation to the Employee for the services to be
rendered pursuant to this Agreement:


(a) Employer shall pay to Employee an annual base salary of Two Hundred and
Eight Thousand Dollars ($208,000) (the “Salary”), payable in accordance with
Employer’s normal salary payment schedule.


(b) For each calendar year beginning with 2011 and continuing during the term of
this Agreement, Employee shall be eligible for an annual cash bonus based on the
performance of Employee’s duties at the conclusion of each calendar year, up to
100% of Salary, with the determination of whether to award any annual bonus and
the amount of any such bonus to be made by Employer in its sole and absolute
discretion.  The Employee must be employed with the Employer, the Parent, or
another subsidiary of the Parent on the last day of the performance year in
order to be eligible for any such bonus.  Payment of any such bonus shall be
made on or after January 1 and on or before March 15 of the year following the
performance year.


(c) Upon execution of this Agreement, Employer shall pay or cause to be paid to
Employee a cash bonus in the amount of Two Hundred Thousand Dollars ($200,000).


(d) The Employee shall be eligible to earn additional quarterly bonuses subject
to the following terms and conditions:


(i) Beginning with the quarterly period ended June 30, 2011 and for each of the
nineteen quarterly periods thereafter, if the Employer’s Net Income (as defined
below) for such quarter is in excess of One Million Dollars ($1,000,000), the
Employer shall pay Two Hundred Thousand Dollars ($200,000) to Employee, provided
that, as of the last day of such fiscal quarter, Employer is employed by Parent,
Employer, or another affiliate of Parent (the “Employee Quarterly Bonus”).
 
 
2

--------------------------------------------------------------------------------

 


(ii) The payment of the Employee Quarterly Bonus must be made no later than
three (3) business days following the completion and filing of Parent’s
quarterly or annual report with the Securities Exchange Commission (“SEC”) for
the relevant quarterly period.  Notwithstanding the foregoing, any Employee
Quarterly Bonus earned for a quarterly period ending on December 31 shall be
paid by March 15 of the following year.


(iii) Notwithstanding anything contained herein to the contrary, during any
calendar year in which the Net Income of Employer exceeds Four Million Dollars
($4,000,000) and Employee did not earn an Employee Quarterly Bonus in either the
second or third quarter of such calendar year, Employee shall, in addition to
the Employee Quarterly Bonus payable to Employee under Section 3(d)(i) for the
fourth quarter of such calendar year, be entitled to any Employee Quarterly
Bonus not previously earned by Employee under Section 3(d)(i) for that second
and/or third quarter.  Any award made pursuant to this Section 3(d)(iii) shall
be made no later than March 15 of the following year.


(iv) The compensation committee of the Board (the “Committee”), in its sole
discretion, may elect to pay any Employee Quarterly Bonus in cash; shares of the
Parent’s common stock, $0.01 par value per share (the “Common Stock”); or a
combination of cash and shares of Common Stock.  If the Committee elects to pay
any Employee Quarterly Bonus in shares of Common Stock, all such shares shall be
issued from Parent’s 2009 Stock Incentive Plan or such other employee stock
incentive plan of Parent as may be approved by its stockholders, the shares of
which are registered under the Securities Act of 1933 (all such plans together,
the Parent’s “Stock Incentive Plans”).  Any such shares may only be issued in
compliance with the terms of the applicable Stock Incentive Plan.  All such
determinations under this Section 3 shall be made in accordance with the
Committee’s charter and the terms of the applicable Stock Incentive Plan.


(v) As used in this Agreement, “Net Income” shall mean Employer’s net sales
(gross sales net of all estimates and provisions for sales returns, discounts,
customer rebates and chargebacks, Medicaid rebates, and any other gross to net
deductions from sales) plus any other income from operations less cost of
product sales, selling expenses, general and administrative expenses, research
and development expenses, depreciation and amortization expenses, interest
expenses, tax expenses and any other non-cash expenses.  Notwithstanding
anything contained herein to the contrary, for purposes of determining whether
an Employee Quarterly Bonus has been earned in, or a Quarterly Bonus Pool (as
defined in Section 4(a)) will be established for, a given quarterly period, the
related award expense and any Required Withholding (as defined in Section 7(a))
paid by Parent on behalf of the recipient shall be expressly excluded from the
calculation of Net Income.  Net Income shall include 100% of net sales of
Zema-Pak by Employer, regardless of any contractual provision to the
contrary.  Notwithstanding anything contained herein to the contrary, if
Employer’s Net Income for any quarter during the Term results in a negative
(loss) amount (a “Net Loss”), Employer shall (for purposes of this Agreement)
reduce the amount of Net Income in one or more subsequent quarterly periods by
the amount of such Net Loss for the purpose of determining the Net Income for
such current quarterly period.  The Employee agrees and understands that the
determination of Employer’s Net Income for all such periods shall be made by
Parent, in its sole and absolute discretion, in accordance with generally
accepted accounting principles and the terms of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


(e) Employer shall provide Employee and eligible dependents with health
insurance coverage (having such terms and scope of coverage as may be provided
to the executive officers of Parent) paid by Employer during the Term, and
thereafter, the Employee has the right to make COBRA insurance payments for
health coverage for the maximum period permissible by law.  Additionally,
Employee shall be entitled to two (2) weeks paid vacation annually, the unused
portion of which can be rolled over from year to year in accordance with the
Parent’s Employee Handbook.


(f) Subject to Section 8, Employer shall reimburse Employee for all reasonable,
ordinary, and necessary business expenses incurred in the performance of
Employee’s duties hereunder in accordance with and subject to the terms and
conditions of Employer’s then prevailing standard expense policy, a copy of
which has been provided to Employee.  As a condition precedent to obtaining such
reimbursement, Employee shall provide to Employer any and all statements, bills
or receipts evidencing the expenses for which Employee seeks reimbursement, and
such other related information or materials as Employer may from time to time
reasonably require.


(g) In the event a Business Combination (as such term is defined in Parent’s
2009 Stock Incentive Plan) resulting in a Change of Control (as such term is
defined in Parent’s 2009 Stock Incentive Plan) of Parent whereby all shares of
outstanding Common Stock are exchanged for consideration in the form of cash or
securities of another entity on or before March 31, 2013, Parent shall cause to
be paid to Employee two times (2X) Employee’s base salary within fifteen days of
such occurrence, provided such Change of Control qualifies as a change of
control under Section 409A (as defined in Section 8(a)).


4. Establishment of Quarterly Bonus Pool.  Parent, acting through the Committee,
agrees to establish a quarterly bonus pool, subject to the following terms and
conditions:


(a) Beginning with the quarterly period ended June 30, 2011 and for each of the
nineteen quarterly periods thereafter, if the Employer’s Net Income for such
quarter is in excess of One Million Dollars ($1,000,000), the Employer shall
establish or cause to be established a pool of Two Hundred Thousand Dollars
($200,000) to be paid to such full or part-time employees of Parent, Employer,
or another affiliate of Parent as the Committee may determine in accordance with
this Section 4 (the “Quarterly Bonus Pool”).


(b) Within thirty (30) days following the completion and filing of Parent’s
quarterly or annual report with the SEC for a period for which a Quarterly Bonus
Pool has been established, the Committee shall approve a list of the
participants that includes an allocation of  all Quarterly Bonus Pool amounts
among the participants (the “Bonus Allocation”).  Only full-time or part-time
employees of the Parent, Employer, or another affiliate of the Parent who were
employed on the last day of the applicable quarter are eligible to participate
in the Quarterly Bonus Pool.  No employee has any right to any amount from the
Quarterly Bonus Pool until selected for participation by the Committee through
inclusion on the Bonus Allocation for that quarter.  Except as provided
otherwise herein, the determination of the participant(s) and the extent of
their participation in a Quarterly Bonus Pool shall be based on the
contributions of such individuals to the success of the Parent or the Employer
during such quarterly period, as determined by the Committee in its
discretion.  The entire balance of any Quarterly Bonus Pool must be paid out in
accordance with the Bonus Allocation no later than ten (10) days following the
Committee’s approval of that Bonus Allocation.
 
 
4

--------------------------------------------------------------------------------

 


(c) Notwithstanding anything contained herein to the contrary, during any
calendar year in which Net Income of Employer exceeds Four Million Dollars
($4,000,000) and no Quarterly Bonus Pool was established for either the second
or third quarter of such calendar year, the Committee shall establish, in
addition to the Quarterly Bonus Pool established under this Section 4 for the
fourth quarter of such calendar year, any Quarterly Bonus Pool not previously
established under this Section 4 for that second and/or third quarter.  The
Committee shall approve the Bonus Allocation for all such Quarterly Bonus Pools
established under this Section 4(c) within thirty (30) days following the
completion and filing of the Parent’s quarterly or annual report with the SEC
for the fourth quarter of that calendar year, and the entire balance of any such
Quarterly Bonus Pool must be paid out to participants no later than ten (10)
days following the Committee’s approval of the applicable Bonus Allocation.


(d) The Committee, in its sole discretion, may elect to pay the bonuses from any
Quarterly Bonus Pool in cash, shares of Common Stock, or a combination of cash
and shares of Common Stock.  If the Committee elects to pay any Quarterly Bonus
Pool bonuses in shares of Common Stock, all such shares shall be issued from the
Parent’s Stock Incentive Plans.  Any such shares may only be issued in
compliance with the terms of the applicable Stock Incentive Plan.  All such
determinations under this Section 4 shall be made in accordance with the
Committee’s charter and the terms of the applicable Stock Incentive Plan.


5. Limitations on the Employee’s Sale of Common Stock.


(a) During the term of this Agreement, Employee shall not, during any calendar
week, Transfer shares of Common Stock, regardless whether Employee received such
shares as compensation under this Agreement, that exceed 15% of the average
weekly trading volume of the Common Stock (as reported on NYSE Amex or such
other exchange on which Common Stock may be listed) for the previous twelve
completed calendar weeks prior to the proposed Transfer.  As used in this
Section 5, “Transfer” means the direct or indirect assignment, sale, transfer,
tender, exchange, pledge, hypothecation, or the grant, creation or suffrage of a
lien, security interest or encumbrance in or upon, or the gift, placement in
trust or other disposition of such security, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.


(b) If Employee proposes to Transfer, whether voluntarily or by operation of
law, any shares of Common Stock issued to Employee pursuant to the terms of this
Agreement, whether during or after the Term, Employee agrees that prior to such
Transfer, Employee shall first provide written notice to Parent of his intention
to Transfer such shares, specifying the number of shares desired to be
Transferred.  For a period of five (5) business days from Parent’s receipt of
such notice, Parent shall have the option to purchase from Employee all or a
portion of the Common Stock he proposes to Transfer at the most recent closing
price of a share of Common Stock as listed on NYSE Amex (or such other exchange
on which the Common Stock may be listed) immediately prior to Parent’s exercise
of the option.


6. Termination.  Unless Employee’s employment is terminated pursuant to this
Section 6, Employer shall continue to employ Employee and Employee shall
continue to serve Employer through the Term.


(a) This Agreement shall terminate automatically upon Employee’s death.  In the
event of such termination, Employer shall pay to Employee’s heirs or estate an
amount equal to the balance of the then earned but unpaid portion of the Salary
and/or earned but unpaid Employee Quarterly Bonus, net of Required Withholding,
within thirty (30) days following his death (unless a lesser period of time is
required by applicable law or a greater period of time is required by Section
409A).
 
 
5

--------------------------------------------------------------------------------

 


(b) For purposes of this Agreement, Employee shall be deemed to be under a
disability if Employee shall be unable, by virtue of illness or physical or
mental incapacity or disability (from any cause or causes whatsoever), to
perform Employee’s essential job functions hereunder, whether with or without
reasonable accommodation, in substantially the manner and to the extent required
hereunder prior to the commencement of such disability, for a period exceeding
thirty (30) days (a “Disability”).  In light of the unique nature of Employee’s
services, and the undue burden on Employer that would result from Employee’s
long term absence, Employer shall have the right to terminate Employee’s
employment hereunder in the event Employee shall remain under a Disability for a
period exceeding two (2) months, such termination to occur at the end of any
calendar month during the continuance of such disability, upon at least thirty
(30) days’ prior written notice to Employee.  In the event of such termination,
Employer shall pay to Employee an amount equal to the balance of the then earned
but unpaid portion of the Salary and/or earned but unpaid Employee Quarterly
Bonus (through the effective date of termination), net of all Required
Withholding, within thirty (30) days of termination (unless a lesser period of
time is required by applicable law or a greater period of time is required by
Section 409A).  Employee’s salary will continue uninterrupted during all periods
prior to termination.


(c) Additionally, Employer shall have the right to terminate Employee’s
employment for Cause at any time and without prior notice and without payment of
any severance allowance or further compensation beyond the date of
termination.  Any amount owed to the Employee shall be paid to him within thirty
(30) days following the termination of his employment (unless a lesser period of
time is required by applicable law or a greater period of time is required by
Section 409A).  For purposes of this Agreement, “Cause” shall consist of: (i)
fraud, libel, slander, dishonesty, or any other willful and deliberate act by
Employee that is detrimental to Employer or its good will or damaging to its
relationships with its members, customers, suppliers, or employees, including,
without limitation, (A) use of alcohol or illegal drugs such as to interfere
with the performance of Employee’s obligations hereunder, and (B) conviction of,
or entry of a plea of guilty or no contest to, a felony or any crime involving
moral turpitude, dishonesty, or theft; (ii) failure by Employee to comply with
applicable laws or governmental regulations with respect to Employer’s
operations or the performance of Employee’s duties; and (iii) failure by
Employee to perform the reasonable duties and responsibilities typically
associated with Employee’s position as Vice President of Sales as may be
assigned or delegated, from time to time, to Employee by Employer.


(d) Employer may terminate Employee’s employment without Cause at any time and
without prior notice.  In the event of such termination, Employer shall pay to
Employee an amount equal to one year’s annual Salary and health insurance
coverage to Employee and eligible dependents for one year, as well as any earned
but unpaid Employee Quarterly Bonus.  Subject to Section 8 (including, if
applicable, any six-month delay in payment), this severance payment of one
year’s annual Salary shall be paid to the Employee in equal installments over a
one-year period beginning with the first regular payroll date of the Employer
following his termination of employment, and continuing thereafter at such
intervals as other salaried employees of the Employer are paid.
(e) Any payments owed to the Employee (or, in the event of his death, to his
heirs or estate) will only be made in accordance with Section 8 of this
Agreement.  In the event of termination of this Agreement for any reason, the
payments (if any) required to be provided to Employee pursuant to this Section
shall be in full and complete satisfaction of any and all obligations owing to
Employee pursuant to this Agreement.  For the avoidance of doubt, Employee shall
have no right to any unearned but unpaid Employee Quarterly Bonus following his
termination of employment for any reason whatsoever.


(f) Employee may terminate this Agreement upon thirty (30) days’ prior written
notice to Employer.  If this Agreement is terminated by Employee as a result of
a material breach by Employer or Parent of this Agreement which remains uncured
after thirty (30) days’ written notice thereof, then the effect thereof shall be
the same as if Employee had been terminated by Employer without Cause.


7. Tax Withholding.


(a) The Employee agrees that the Employer or Parent has the right to withhold,
from the amounts payable to him pursuant to this Agreement, all amounts
necessary to satisfy any and all applicable federal, state, and local income
and/or employment tax withholding requirements (“Required Withholding”).  All
Required Withholding under Section 3 and 4 hereof shall be remitted to the
applicable tax or governmental authority within the time period required by
relevant law, statute, or regulation.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) With respect to the tax liability of Employee arising in connection with the
issuance of any shares of Common Stock to Employee under the terms of this
Agreement, Parent agrees to remit all Required Withholding.  Notwithstanding the
foregoing, with respect to any issuances of Common Stock under this Agreement to
Employee, Parent may select, in its sole and absolute discretion, to either (i)
withhold such number of shares of Common Stock from issuance to Employee having
a fair market value (based on the most recent closing price of a share of Common
Stock as reported on NYSE Amex on the date such award is granted to Employee)
equal to the dollar amount of such Required Withholding paid by Parent by and on
behalf of Employee, or (ii) issue one hundred percent (100%) of any such award
to Employee subject to the requirement that Employee reimburse Parent in cash
for the full amount of such Required Withholding within such time period as may
be requested by Parent.


(c) Parent may, in its sole and absolute discretion, withhold and/or reduce any
other cash or equity compensation amounts owed to Employee under the terms of
this Agreement to cover any unreimbursed amounts owed by Employee to Parent
under the terms of this Section 7.


8. Section 409A.
 
(a) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (“Section 409A”) or an applicable exemption.  Accordingly, all
provisions of this Agreement shall be construed and interpreted to comply with
Section 409A.  No payments provided for under this Agreement that are subject to
Section 409A may be accelerated unless such acceleration is permitted by Section
409A.  In no event shall the Employee, directly or indirectly, designate the
calendar year of payment.
 
(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a single calendar year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
 
(c) No payments or benefits to be made to the Employee under this Agreement upon
a termination of employment under Section 6 and that are subject to Section 409A
shall be made unless such termination of employment constitutes a “separation
from service” as defined in Section 409A.
 
(d) Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a “specified employee” at the time of separation from service, no
payment or benefits to which he becomes entitled under this Agreement as a
result of his termination of employment shall be made or paid to him prior to
the earlier of (i) the first day of the seventh month following the date of his
separation from service due to such termination of employment or (ii) the date
of his death, to the extent that such a delay in payment or benefits is required
in order to avoid a prohibited distribution under Section 409A(a)(2).  Upon the
expiration of the applicable Section 409A(a)(2) deferral period, the first
payment to the Employee will include all payments deferred under this Section 8
by reason of his status as a “specified employee.”
 
9. Confidential Information.  Both during and after the Term, Employee shall
not, directly or indirectly, or as otherwise required by law, divulge, publish,
communicate, or make available to any person, corporation, governmental agency,
or other entity (except in performing Employee’s duties hereunder), or use for
Employee’s own or any other person or entity’s purposes or benefit, any trade
secret, confidential business information, intellectual property or any other
information, know how, designs, specifications, techniques, methods, concepts,
inventions, developments, discoveries, improvements, knowledge, or data of
Employer, Parent or any other subsidiary of Parent which is not generally known
to the public (separately and collectively, “Confidential Information”)
(including, but not limited to, Confidential Information relating to research,
product development or design, manufacturing or manufacturing processes,
maintenance or repair processes, purchasing, product or material costs, sales or
sales strategies or prospects, pricing or pricing strategies, advertising or
promotional programs, product information, or mailing or customer lists,
finances (including prices, costs, and revenues), and other business
arrangements, plans, procedures and strategies), and shall use Employee’s best
efforts to prevent the publication or disclosure by any other person or entity
of any such Confidential Information.  Employer shall not be under any
obligation to identify specifically by any notice or other action any
Confidential Information to which this Section shall apply.  The confidentiality
obligations of Employee hereunder shall specifically apply to any such
Confidential Information obtained by Employee prior to the Effective Date as a
result of (a) Employee’s former ownership interest in the Employer, or (b)
Employee’s employment with Employer prior to the Effective Date.  While Employee
is employed by Employer, all documents and Confidential Information compiled,
received, held or used by Employee in connection with the business and affairs
of Employer shall remain Employer’s property, and shall be delivered by Employee
to Employer upon the termination of Employee’s employment, for whatever reason,
or at any earlier time requested by Employer.
 
 
7

--------------------------------------------------------------------------------

 


10. Unfair Competition.


(a) Employee agrees and acknowledges that, by virtue of Employee’s employment
and position with Employer, Employee shall have access to and maintain an
intimate knowledge of Employer’s activities and affairs, including Confidential
Information, trade secrets, confidential business information, and other
confidential matters.  As a result of such access and knowledge, and because of
the special, unique, and extraordinary services that Employee is capable of
performing for Employer or one of its competitors, Employee acknowledges that
the services to be rendered by Employee pursuant to this Agreement are of a
character giving them a peculiar value, the loss of which cannot adequately or
reasonably be compensated solely by money damages.  Consequently, Employee
agrees that any breach or threatened breach by Employee of Employee’s
obligations under this Section, or of Section 9 of this Agreement, would cause
irreparable injury to Employer, and that Employer shall be entitled to (i)
preliminary and permanent injunctions enjoining Employee from violating such
provisions, and (ii) money damages in the amount of fees, compensation,
benefits, profits or other remuneration earned by Employee or any competitor as
a result of any such breach, together with interest, and costs and attorneys’
fees and paralegals’ fees expended to collect such damages or secure such
injunctions.  Nothing in this Agreement, however, shall be construed to prohibit
Employer from pursuing any other remedy, the parties having agreed that all such
remedies shall be cumulative.


(b) For purposes of this Agreement, the term “Business of the Employer” shall
mean the development, marketing, sale, and/or licensing of generic versions of
branded pharmaceutical products, including, without limitation, generic versions
of pharmaceutical products developed, manufactured, licensed and/or sold by
Parent or a subsidiary of Parent during the Employee’s employment with Employer,
and the related intellectual property rights and Confidential Information with
respect thereto.


(c) As a condition of employment with Employer, and as a further material
inducement to Employer to employ Employee hereunder, Employee agrees that, while
Employee is employed by Employer, and for a period of twelve (12) months
thereafter, Employee shall not, directly or indirectly, solicit, hire or induce
the termination from employment with Employer of any person who was employed by
Employer, or induce or otherwise influence such person to accept employment
other than with Employer.


(d) Employee understands and agrees that the relationship between Employer and
its customers constitutes a valuable asset and may not be converted to
Employee’s own use.  Accordingly, Employee hereby agrees that, during the
effectiveness of this Agreement and for a period of twelve (12) months following
Employee’s termination of employment with Employer (the “Restricted Period”) in
the territories set forth on Exhibit A (the “Restricted Territories”),
Employee  shall not, without the prior written consent of the Employer, directly
or indirectly, on Employee’s own behalf or as a principal or representative of
any other person or entity, solicit, divert, take away or attempt to solicit,
divert or take away a customer of Employer that Employee communicated with in
any way during his employment with Employer for the purpose of competing with
the Business of the Employer; provided, however, that the prohibition of this
covenant shall not apply to the conduct of general advertising activities.
 
 
8

--------------------------------------------------------------------------------

 


(e) In consideration of the compensation and benefits being paid and to be paid
by Employer to Employee hereunder, Employee understands and agrees that, during
the Restricted Period and within the Restricted Territories, he shall not,
directly or indirectly, carry on or engage in activities that compete with the
Business of the Employer on his own or on behalf of any other person or
entity.  Employee acknowledges that the Restricted Territory is reasonable
because the Business of the Employer is carried out throughout the Restricted
Territory and that in the performance of his duties for the Employer he is
charged with operating on Employer’s behalf throughout the Restricted Territory.


11. Inventions.  Employee hereby agrees that any and all improvements,
inventions, discoveries, developments, creations, formulae, processes, methods,
or designs, and any documents, things, or information relating thereto, whether
patentable or not (individually and collectively, “Work Product”) within the
scope of or pertinent to any field of business or research in which Employer is
engaged or (if such is known to or ascertainable by Employee) considering
engaging, which Employee may conceive or make, or may have conceived or made
during Employee’s employment with Employer or during Employee’s former ownership
in Employer, whether alone or with others, at any time within or without normal
working hours, shall be and remain the sole and exclusive property of
Employer.  Employer shall have the full right to use, assign, license or
transfer all rights to or relating to Work Product.  Employee shall, whenever
requested to do so by Employer (whether during Employee’s employment or
thereafter), at Employer’s expense, execute any and all applications,
assignments, or other instruments, and do all other things (including giving
testimony in any legal proceeding) which Employer may deem necessary or
appropriate in order to (a) apply for, obtain, maintain, enforce, or defend
letters patent or copyright registrations of the United States or any other
country for any Work Product, or (b) assign, transfer, convey, or otherwise make
available to Employer any right, title or interest which Employee might
otherwise have in any Work Product.  Employee shall promptly communicate,
disclose, and, upon request, report upon and deliver all Work Product to
Employer, and shall not use or permit any Work Product to be used for any
purpose other than on behalf of Employer, whether during Employee’s employment
or thereafter.


12. Additional Obligations.  Both during and after the Term, Employee shall,
upon reasonable notice, furnish Employer with such information as may be in
Employee’s possession, and cooperate with Employer, as may reasonably be
requested by Employer (and, after the Term, with due consideration for
Employee’s obligations with respect to any new employment or business activity)
in connection with any litigation in which Employer is or may become a
party.  Employer shall reimburse Employee for all reasonable expenses incurred
by Employee in fulfilling Employee’s obligations under this Section unless
Employee is a party to such litigation adverse to Parent or Employer.


13. Policies and Procedures.  Employer shall have the authority to establish
from time to time the policies and procedures to be followed by Employee in
handling the Business of the Employer.  A copy of all said policies and
procedures, including all updates, revisions and amendments, shall be provided
or made available to Employee without the necessity of a request.


14. Mediation.  With respect to any disputes arising out of or related to this
Agreement, the parties will first submit any such matter to non-binding
mediation.  The parties shall share equally all initial costs of mediation.  If
mediation is not successful, the parties may thereafter bring any additional
legal action or proceeding with respect to this Agreement in accordance with the
terms and conditions of Section 15 below.
 
 
9

--------------------------------------------------------------------------------

 


15. Waiver of Right to Jury Trial.  The parties hereto hereby waive the right to
a jury trial in any action, proceeding or counterclaim arising out of, or
related to, the terms, conditions or enforcement of this Agreement, or any other
aspect of the acts, transactions or occurrences described herein, or the
transactions contemplated by or related to this Agreement.  The prevailing party
(upon the issuance of a final, non-appealable judgment or order) shall be
required to be reimbursed by the other party adverse to it or him for its or his
reasonable attorneys’ and paralegals’ fees, experts’ fees and costs and fees
related to the dispute, including costs of mediation or other legal proceeding,
in addition to any other relief to which that party may be entitled.


16. Governing Law.  This Agreement shall be construed in accordance with, and
governed by, the Laws of the Commonwealth of Kentucky applicable to agreements
to be performed entirely in the Commonwealth of Kentucky without regard to its
conflicts of law rules.


17. Headings.  The subject headings of the sections of this Agreement are
included for purposes of convenience only, and shall not control or affect the
meaning, construction or interpretation of any of its provisions.


18. Notice.  Any notice or other communication required or permitted under this
Agreement by either party hereto to the other shall be in writing, and shall be
deemed effective upon (a) personal delivery, if delivered by hand, (b) three
days after the date of deposit in the mails, postage prepaid, if mailed by
certified or registered mail, or (c) the next business day, if sent by a prepaid
overnight courier service, and in each case addressed as follows:


If to Employee, to:                John McMahon
6204 Crystal Point Drive
Louisville, Kentucky 40299


If to Employer, to:                 Macoven Pharmaceuticals, LLC
33219 Forest West Street
Magnolia, Texas 77354
Attn: Cooper Collins


If to Parent, to:                      Pernix Therapeutics Holdings, Inc.
33219 Forest West Street
Magnolia, Texas 77354
Attn: Cooper Collins


Any party may change the address or addresses to which notices are to be sent by
giving notice of such change of address in the manner provided by this Section.
 
 
10

--------------------------------------------------------------------------------

 


19. Binding Effect; Successors.  This Agreement shall be binding upon and shall
inure to the benefit of Employer and Parent and their respective successors and
assigns, and shall inure to the benefit of and be binding upon Employee and his
executors, administrators, heirs and legal representatives.  Because Employee’s
services hereunder are special, personal and unique in nature, Employee may not
transfer, sell or otherwise assign his rights, obligations or benefits under
this Agreement.  Nothing in this Agreement shall preclude Employer and/or Parent
from assigning, in full or part, this Agreement to any affiliate of Employer, or
preclude Employer or Parent from consolidating or merging into or with, or
transferring all or substantially all of its assets to, another entity which
assumes its obligations under this Agreement in full.


20. Waiver.  No waiver of a default by either party of any term, covenant or
condition hereof to be performed or observed by the other party shall be
construed as, or operate as, a waiver of any subsequent default of the same or
any other term, covenant or condition hereof.  No provision of this Agreement
can be waived unless such waiver is expressed in writing and signed by all of
the parties hereto.


21. No Conflict.  Employee represents and warrants that Employee is not subject
to any agreement, order, judgment or decree of any kind which would prevent
Employee from entering into this Agreement or performing fully Employee’s
obligations hereunder.


22. Construction.  The language of this Agreement shall be construed as a whole,
according to its fair meaning and intent and not strictly for or against any
party, regardless of who drafted or was principally responsible for drafting the
Agreement or any specific term or condition hereof.  The parties to this
Agreement have had sufficient time to consult legal counsel and negotiate
changes regarding the terms hereof.  This Agreement shall be deemed to have been
drafted by both parties to this Agreement, and neither shall urge otherwise.


23. Severability.  The provisions of this Agreement are severable.  The parties
intend that if any provision of this Agreement should be adjudged invalid or
unenforceable in any jurisdiction, then such provision shall, as to such
jurisdiction only, be ineffective to the extent of such invalidity or
unenforceability without invalidating the remaining provisions hereof, provided
such invalidity does not materially prejudice either party in its or his rights
and obligations contained in the valid provisions of this Agreement, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


24. Counterparts; Entire Agreement; Modification.  This Agreement may be
executed in multiple counterparts, all of which together shall constitute one
and the same instrument.  Signatures by facsimile shall be considered valid and
binding on the parties hereto.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous oral or written agreements, representations, and
understandings of the parties.  No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by all parties to this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 


[COUNTERPART SIGNATURES ON THE FOLLOWING PAGES]


COUNTERPART SIGNATURE PAGE TO
AMENDED AND RESTATED
EMPLOYMENT AND NON-COMPETE AGREEMENT
BY AND AMONG
MACOVEN PHARMACEUTICALS, LLC
PERNIX THERAPEUTICS HOLDINGS, INC.
AND
JOHN MCMAHON




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.
 

EMPLOYEE:      EMPLOYER:           MACOVEN PHARMACEUTICALS, LLC
/s/ John McMahon
  By: PERNIX THERAPEUTICS, LLC
John McMahon
        By: PERNIX THERAPEUTICS HOLDINGS, INC.       AGREED AND ACKNOWLEDGED:   
By: /s/ Cooper Collins       Name: Cooper Collins EMPLOYEE’S SPOUSE:   
Its: President and Chief Executive Officer       /s/ Kimberly McMahon     Name:
Kimberly McMahon               PARENT:           PERNIX THERAPEUTICS HOLDINGS,
INC.            By: /s/ Cooper Collins       Name: Cooper Collins    
Its: President and Chief Executive Officer

                      
 
12

--------------------------------------------------------------------------------

 




EXHIBIT A


Restricted Territories


ALABAMA          
 

 
Autauga County
Baldwin County
Barbour County
Bibb County
Blount County
Bullock County
Butler County
Calhoun County
Chambers County
Cherokee County
Chilton County
Choctaw County
Clarke County
Clay County
Cleburne County
Coffee County
Colbert County
Conecuh County
Coosa County
Covington County
Crenshaw County
Cullman County
Dale County
Dallas County
DeKalb County
Elmore County
Escambia County
Etowah County
Fayette County
Franklin County
Geneva County
Greene County
Hale County
Henry County
Houston County
Jackson County
Jefferson County
Lamar County
Lauderdale County
Lawrence County
Lee County
Limestone County
Lowndes County
Macon County
Madison County
Marengo County
Marion County
Marshall County
Mobile County
Monroe County
Montgomery County
Morgan County
Perry County
Pickens County
Pike County
Randolph County
Russell County
Shelby County
St. Clair County
Sumter County
Talladega County
Tallapoosa County
Tuscaloosa County
Walker County
Washington County
Wilcox County
Winston County
         ARIZONA          
Apache County
Cochise County
Coconino County
Gila County
Graham County
Greenlee County
La Paz County
Maricopa County
Mohave County
Navajo County
Pima County
Pinal County
Santa Cruz County
Yavapai County
Yuma County
       

 
 
13

--------------------------------------------------------------------------------

 
 

 ARKANSAS             
Arkansas County
Ashley County
Baxter County
Benton County
Boone County
Bradley County
Calhoun County
Carroll County
Chicot County
Clark County
Clay County
Cleburne County
Lafayette County
Lawrence County
Lee County
Lincoln County
Little River County
Logan County
Lonoke County
Madison County
Marion County
Miller County
Mississippi County
Monroe County
Montgomery County
Cleveland County
Columbia County
Conway County
Craighead County
Crawford County
Crittenden County
Cross County
Dallas County
Desha County
Drew County
Faulkner County
Franklin County
Nevada County
Newton County
Ouachita County
Perry County
Phillips County
Pike County
Poinsett County
Polk County
Pope County
Prairie County
Pulaski County
Randolph County
Saline County
Fulton County
Garland County
Grant County
Greene County
Hempstead County
Hot Spring County
Howard County
Independence County
Izard County
Jackson County
Jefferson County
Johnson County
Scott County
Searcy County
Sebastian County
Sevier County
Sharp County
St. Francis County
Stone County
Union County
Van Buren County
Washington County
White County
Woodruff County
Yell County
         CALIFORNIA             
Alameda County
Alpine County
Amador County
Butte County
Calaveras County
Colusa County
Contra Costa County
Del Norte County
El Dorado County
Fresno County
Glenn County
Humboldt County
Imperial County
Inyo County
Kern County
Kings County
Lake County
Lassen County
Los Angeles County
Madera County
Marin County
Mariposa County
Mendocino County
Merced County
Modoc County
Mono County
Monterey County
Napa County
Nevada County
Orange County
Placer County
Plumas County
Riverside County
Sacramento County
San Benito County
San Bernardino County
San Diego County
San Francisco County
San Joaquin County
San Luis Obispo County
San Mateo County
Santa Barbara County
Santa Clara County
Santa Cruz County
Shasta County
Sierra County
Siskiyou County
Solano County
Sonoma County
Stanislaus County
Sutter County
Tehama County
Trinity County
Tulare County
Tuolumne County
Ventura County
Yolo County
Yuba County

 
 
14

--------------------------------------------------------------------------------

 
 

 FLORIDA          
Alachua County
Baker County
Bay County
Bradford County
Brevard County
Broward County
Calhoun County
Charlotte County
Citrus County
Clay County
Collier County
Columbia County
Levy County
Liberty County
Madison County
Manatee County
Marion County
Martin County
Miami-Dade County
Monroe County
Nassau County
 Okaloosa County
Okeechobee County
DeSoto County
Dixie County
Duval County
Escambia County
Flagler County
Franklin County
Gadsden County
Gilchrist County
Glades County
Gulf County
Hamilton County
Hardee County
Orange County
Osceola County
Palm Beach County
Pasco County
Pinellas County
Polk County
Putnam County
Saint Johns County
Saint Lucie County
Santa Rosa County
Sarasota County
Hendry County
Hernando County
Highlands County
Hillsborough County
Holmes County
Indian River County
Jackson County
Jefferson County
Lafayette County
Lake County
Lee County
Leon County
Seminole County
Sumter County
Suwannee County
Taylor County
Union County
Volusia County
Wakulla County
Walton County
Washington County

 
 
15

--------------------------------------------------------------------------------

 
 

GEORGIA             
Appling County
Atkinson County
Bacon County
Baker County
Baldwin County
Banks County
Barrow County
Bartow County
Ben Hill County
Berrien County
Bibb County
Bleckley County
Brantley County
Brooks County
Bryan County
Bulloch County
Burke County
Butts County
Calhoun County
Camden County
Candler County
Carroll County
Catoosa County
Charlton County
Chatham County
Chattahoochee County
Chattooga County
Cherokee County
Clarke County
Clay County
Clayton County
Clinch County
Cobb County
Coffee County
Colquitt County
Columbia County
Oglethorpe County
Paulding County
Peach County
Pickens County
Pierce County
Pike County
Polk County
Pulaski County
Putnam County
Quitman County
Rabun County
Randolph County
Richmond County
Rockdale County
Schley County
Screven County
Seminole County
Spalding County
Cook County
Coweta County
Crawford County
Crisp County
Dade County
Dawson County
Decatur County
DeKalb County
Dodge County
Dooly County
Dougherty County
Douglas County
Early County
Echols County
Effingham County
Elbert County
Emanuel County
Evans County
Fannin County
Fayette County
Floyd County
Forsyth County
Franklin County
Fulton County
Gilmer County
Glascock County
Glynn County
Gordon County
Grady County
Greene County
Gwinnett County
Habersham County
Hall County
Hancock County
Haralson County
Harris County
Stephens County
Stewart County
Sumter County
Talbot County
Taliaferro County
Tattnall County
Taylor County
Telfair County
Terrell County
Thomas County
Tift County
Toombs County
Towns County
Treutlen County
Troup County
Turner County
Twiggs County
Union County
Hart County
Heard County
Henry County
Houston County
Irwin County
Jackson County
Jasper County
Jeff Davis County
Jefferson County
Jenkins County
Johnson County
Jones County
Lamar County
Lanier County
Laurens County
Lee County
Liberty County
Lincoln County
Long County
Lowndes County
Lumpkin County
Macon County
Madison County
Marion County
McDuffie County
McIntosh County
Meriwether County
Miller County
Mitchell County
Monroe County
Montgomery County
Morgan County
Murray County
Muscogee County
Newton County
Oconee County
Upson County
Walker County
Walton County
Ware County
Warren County
Washington County
Wayne County
Webster County
Wheeler County
White County
Whitfield County
Wilcox County
Wilkes County
Wilkinson County
Worth County

 
 
16

--------------------------------------------------------------------------------

 
 

ILLINOIS          
Adams County
Alexander County
Bond County
Boone County
Brown County
Bureau County
Calhoun County
Carroll County
Cass County
Champaign County
Christian County
Clark County
Clay County
Clinton County
Coles County
Cook County
Crawford County
Cumberland County
De Witt County
DeKalb County
Douglas County
DuPage County
Edgar County
Edwards County
Effingham County
Fayette County
Ford County
Franklin County
Fulton County
Stark County
Stephenson County
Tazewell County
Union County
Vermilion County
Wabash County
Gallatin County
Greene County
Grundy County
Hamilton County
Hancock County
Hardin County
Henderson County
Henry County
Iroquois County
Jackson County
Jasper County
Jefferson County
Jersey County
Jo Daviess County
Johnson County
Kane County
Kankakee County
Kendall County
Knox County
La Salle County
Lake County
Lawrence County
Lee County
Livingston County
Logan County
Macon County
Macoupin County
Madison County
Marion County
Warren County
Washington County
Wayne County
White County
Whiteside County
Will County
Marshall County
Mason County
Massac County
McDonough County
McHenry County
McLean County
Menard County
Mercer County
Monroe County
Montgomery County
Morgan County
Moultrie County
Ogle County
Peoria County
Perry County
Piatt County
Pike County
Pope County
Pulaski County
Putnam County
Randolph County
Richland County
Rock Island County
Saline County
Sangamon County
Schuyler County
Scott County
Shelby County
St. Clair County
Williamson County
Winnebago County
Woodford County

 
 
17

--------------------------------------------------------------------------------

 
 

 INDIANA          
Adams County
Allen County
Bartholomew County
Benton County
Blackford County
Boone County
Brown County
Carroll County
Cass County
Clark County
Clay County
Clinton County
Crawford County
Daviess County
Dearborn County
Decatur County
DeKalb County
Delaware County
Dubois County
Elkhart County
Fayette County
Floyd County
Fountain County
Franklin County
Fulton County
Gibson County
Grant County
Greene County
Hamilton County
Hancock County
Harrison County
Hendricks County
Henry County
Howard County
Huntington County
Jackson County
Jasper County
Jay County
Jefferson County
Jennings County
Johnson County
Knox County
Kosciusko County
LaGrange County
Lake County
LaPorte County
Lawrence County
Madison County
Marion County
Marshall County
Martin County
Miami County
Monroe County
Montgomery County
Morgan County
Newton County
Noble County
Ohio County
Orange County
Owen County
Parke County
Perry County
Pike County
Porter County
Posey County
Pulaski County
Putnam County
Randolph County
Ripley County
Rush County
Scott County
Shelby County
Spencer County
St. Joseph County
Starke County
Steuben County
Sullivan County
Switzerland County
Tippecanoe County
Tipton County
Union County
Vanderburgh County
Vermillion County
Vigo County
Wabash County
Warren County
Warrick County
Washington County
Wayne County
Wells County
White County
Whitley County

 
 
18

--------------------------------------------------------------------------------

 
 

 KANSAS          
Allen County
Anderson County
Atchison County
Barber County
Barton County
Bourbon County
Brown County
Doniphan County
Douglas County
Edwards County
Elk County
Ellis County
Ellsworth County
Finney County
Ford County
Franklin County
Geary County
Gove County
Graham County
Grant County
Gray County
Greeley County
Greenwood County
Hamilton County
Harper County
Harvey County
Haskell County
Hodgeman County
Jackson County
Jefferson County
Jewell County
Johnson County
Kearny County
Kingman County
Kiowa County
Butler County
Chase County
Chautauqua County
Cherokee County
Cheyenne County
Clark County
Clay County
Labette County
Lane County
Leavenworth County
Lincoln County
Linn County
Logan County
Lyon County
Marion County
Marshall County
McPherson County
Meade County
Miami County
Mitchell County
Montgomery County
Morris County
Morton County
Nemaha County
Neosho County
Ness County
Norton County
Osage County
Osborne County
Ottawa County
Pawnee County
Phillips County
Pottawatomie County
Pratt County
Rawlins County
Cloud County
Coffey County
Comanche County
Cowley County
Crawford County
Decatur County
Dickinson County
Reno County
Republic County
Rice County
Riley County
Rooks County
Rush County
Russell County
Saline County
Scott County
Sedgwick County
Seward County
Shawnee County
Sheridan County
Sherman County
Smith County
Stafford County
Stanton County
Stevens County
Sumner County
Thomas County
Trego County
Wabaunsee County
Wallace County
Washington County
Wichita County
Wilson County
Woodson County
Wyandotte County

 
 
19

--------------------------------------------------------------------------------

 
 

 KENTUCKY          
Adair County
Allen County
Anderson County
Ballard County
Barren County
Bath County
Bell County
Boone County
Bourbon County
Boyd County
Boyle County
Bracken County
Breathitt County
Breckinridge County
Bullitt County
Butler County
Caldwell County
Calloway County
Jackson County
Jefferson County
Jessamine County
Johnson County
Kenton County
Knott County
Knox County
Larue County
Laurel County
Lawrence County
Lee County
Leslie County
Letcher County
Lewis County
Lincoln County
Livingston County
Logan County
Lyon County
Madison County
Magoffin County
Marion County
Marshall County
Campbell County
Carlisle County
Carroll County
Carter County
Casey County
Christian County
Clark County
Clay County
Clinton County
Crittenden County
Cumberland County
Daviess County
Edmonson County
Elliott County
Estill County
Fayette County
Fleming County
Floyd County
Martin County
Mason County
McCracken County
McCreary County
McLean County
Meade County
Menifee County
Mercer County
Metcalfe County
Monroe County
Montgomery County
Morgan County
Muhlenberg County
Nelson County
Nicholas County
Ohio County
Oldham County
Owen County
Owsley County
Pendleton County
Perry County
Pike County
Franklin County
Fulton County
Gallatin County
Garrard County
Grant County
Graves County
Grayson County
Green County
Greenup County
Hancock County
Hardin County
Harlan County
Harrison County
Hart County
Henderson County
Henry County
Hickman County
Hopkins County
Powell County
Pulaski County
Robertson County
Rockcastle County
Rowan County
Russell County
Scott County
Shelby County
Simpson County
Spencer County
Taylor County
Todd County
Trigg County
Trimble County
Union County
Warren County
Washington County
Wayne County
Webster County
Whitley County
Wolfe County
Woodford County

 
 
20

--------------------------------------------------------------------------------

 
 

 LOUISIANA          
Acadia Parish
Allen Parish
Ascension Parish
Assumption Parish
Avoyelles Parish
Beauregard Parish
Bienville Parish
Bossier Parish
Caddo Parish
Calcasieu Parish
Caldwell Parish
Cameron Parish
Catahoula Parish
Claiborne Parish
Concordia Parish
De Soto Parish
East Baton Rouge Parish
East Carroll Parish
East Feliciana Parish
Evangeline Parish
Franklin Parish
Grant Parish
Iberia Parish
Iberville Parish
Jackson Parish
Jefferson Davis Parish
Jefferson Parish
La Salle Parish
Lafayette Parish
Lafourche Parish
Lincoln Parish
Livingston Parish
Madison Parish
Morehouse Parish
Natchitoches Parish
Orleans Parish
Ouachita Parish
Plaquemines Parish
Pointe Coupee Parish
Rapides Parish
Red River Parish
Richland Parish
Sabine Parish
St. Bernard Parish
St. Charles Parish
St. Helena Parish
St. James Parish
St. John the Baptist Parish
St. Landry Parish
St. Martin Parish
St. Mary Parish
St. Tammany Parish
Tangipahoa Parish
Tensas Parish
Terrebonne Parish
Union Parish
Vermilion Parish
Vernon Parish
Washington Parish
Webster Parish
West Baton Rouge Parish
West Carroll Parish
West Feliciana Parish
Winn Parish
         MISSISSIPPI          
Adams County
Alcorn County
Amite County
Attala County
Benton County
Bolivar County
Calhoun County
Carroll County
Chickasaw County
Choctaw County
Claiborne County
Clarke County
Clay County
Coahoma County
Copiah County
Covington County
DeSoto County
Forrest County
Franklin County
George County
Greene County
Grenada County
Hancock County
Harrison County
Hinds County
Holmes County
Humphreys County
Issaquena County
Itawamba County
Jackson County
Jasper County
Jefferson County
Jefferson Davis County
Jones County
Kemper County
Lafayette County
Lamar County
Lauderdale County
Lawrence County
Leake County
Lee County
Leflore County
Lincoln County
Lowndes County
Madison County
Marion County
Marshall County
Monroe County
Montgomery County
Neshoba County
Newton County
Noxubee County
Oktibbeha County
Panola County
Pearl River County
Perry County
Pike County
Pontotoc County
Prentiss County
Quitman County
Rankin County
Scott County
Sharkey County
Simpson County
Smith County
Stone County
Sunflower County
Tallahatchie County
Tate County
Tippah County
Tishomingo County
Tunica County
Union County
Walthall County
Warren County
Washington County
Wayne County
Webster County
Wilkinson County
Winston County
Yalobusha County
Yazoo County

 
 
21

--------------------------------------------------------------------------------

 
 

 MISSOURI          
Adair County
Andrew County
Atchison County
Audrain County
Barry County
Barton County
Bates County
Benton County
Bollinger County
Boone County
Buchanan County
Butler County
Caldwell County
Callaway County
Camden County
Cape Girardeau County
Carroll County
Knox County
Laclede County
Lafayette County
Lawrence County
Lewis County
Lincoln County
Linn County
Livingston County
Macon County
Madison County
Maries County
Marion County
McDonald County
Mercer County
Miller County
Mississippi County
Moniteau County
Monroe County
Montgomery County
Morgan County
New Madrid County
Newton County
Carter County
Cass County
Cedar County
Chariton County
Christian County
Clark County
Clay County
Clinton County
Cole County
Cooper County
Crawford County
Dade County
Dallas County
Daviess County
DeKalb County
Dent County
Douglas County
Nodaway County
Oregon County
Osage County
Ozark County
Pemiscot County
Perry County
Pettis County
Phelps County
Pike County
Platte County
Polk County
Pulaski County
Putnam County
Ralls County
Randolph County
Ray County
Reynolds County
Ripley County
Saline County
Schuyler County
Scotland County
Scott County
Dunklin County
Franklin County
Gasconade County
Gentry County
Greene County
Grundy County
Harrison County
Henry County
Hickory County
Holt County
Howard County
Howell County
Iron County
Jackson County
Jasper County
Jefferson County
Johnson County
Shannon County
Shelby County
St. Charles County
St. Clair County
St. Francois County
St. Louis city
St. Louis County
Ste. Genevieve County
Stoddard County
Stone County
Sullivan County
Taney County
Texas County
Vernon County
Warren County
Washington County
Wayne County
Webster County
Worth County
Wright County

 
 
22

--------------------------------------------------------------------------------

 
 

 NEW YORK          
Albany County
Allegany County
Bronx County
Broome County
Cattaraugus County
Cayuga County
Chautauqua County
Chemung County
Chenango County
Clinton County
Columbia County
Cortland County
Delaware County
Dutchess County
Erie County
Essex County
Franklin County
Fulton County
Genesee County
Greene County
Hamilton County
Herkimer County
Jefferson County
Kings County
Lewis County
Livingston County
Madison County
Monroe County
Montgomery County
Nassau County
New York County
Niagara County
Oneida County
Onondaga County
Ontario County
Orange County
Orleans County
Oswego County
Otsego County
Putnam County
Queens County
Rensselaer County
Richmond County
Rockland County
Saratoga County
Schenectady County
Schoharie County
Schuyler County
Seneca County
St. Lawrence County
Steuben County
Suffolk County
Sullivan County
Tioga County
Tompkins County
Ulster County
Warren County
Washington County
Wayne County
Westchester County
Wyoming County
Yates County
          NEW JERSEY          
Atlantic County
Camden County
Cape May County
Cumberland County
Essex County
Gloucester County
Hudson County
Bergen County
Hunterdon County
Mercer County
Middlesex County
Monmouth County
Morris County
Ocean County
Burlington County
Passaic County
Salem County
Somerset County
Sussex County
Union County
Warren County
 

 
 
23

--------------------------------------------------------------------------------

 
 

 NORTH CAROLINA            
Alamance County
Alexander County
Alleghany County
Anson County
Ashe County
Avery County
Beaufort County
Bertie County
Bladen County
Brunswick County
Buncombe County
Burke County
Cabarrus County
Caldwell County
Camden County
Carteret County
Caswell County
Catawba County
Chatham County
Cherokee County
Chowan County
Clay County
Cleveland County
Columbus County
Craven County
Cumberland County
Currituck County
Dare County
Davidson County
Davie County
Duplin County
Durham County
Edgecombe County
Forsyth County
Franklin County
Gaston County
Gates County
Graham County
Granville County
Greene County
Guilford County
Halifax County
Harnett County
Haywood County
Henderson County
Hertford County
Hoke County
Hyde County
Iredell County
Jackson County
Johnston County
Jones County
Lee County
Lenoir County
Lincoln County
Macon County
Madison County
Martin County
McDowell County
Mecklenburg County
Mitchell County
Montgomery County
Moore County
Nash County
New Hanover County
Northampton County
Onslow County
Orange County
Pamlico County
Pasquotank County
Pender County
Perquimans County
Person County
Pitt County
Polk County
Randolph County
Richmond County
Robeson County
Rockingham County
Rowan County
Rutherford County
Sampson County
Scotland County
Stanly County
Stokes County
Surry County
Swain County
Transylvania County
Tyrrell County
Union County
Vance County
Wake County
Warren County
Washington County
Watauga County
Wayne County
Wilkes County
Wilson County
Yadkin County
Yancey County

 
 
24

--------------------------------------------------------------------------------

 
 

 OHIO            
Adams County
Allen County
Ashland County
Carroll County
Champaign County
Clark County
Clermont County
Clinton County
Columbiana County
Coshocton County
Crawford County
Cuyahoga County
Darke County
Defiance County
Delaware County
Erie County
Fairfield County
Fayette County
Franklin County
Fulton County
Gallia County
Geauga County
Greene County
Guernsey County
Hamilton County
Hancock County
Hardin County
Harrison County
Henry County
Highland County
Ashtabula County
Athens County
Auglaize County
Hocking County
Holmes County
Huron County
Jackson County
Jefferson County
Knox County
Lake County
Lawrence County
Licking County
Logan County
Lorain County
Lucas County
Madison County
Mahoning County
Marion County
Medina County
Meigs County
Mercer County
Miami County
Monroe County
Montgomery County
Morgan County
Morrow County
Muskingum County
Noble County
Ottawa County
Paulding County
Belmont County
Brown County
Butler County
Perry County
Pickaway County
Pike County
Portage County
Preble County
Putnam County
Richland County
Ross County
Sandusky County
Scioto County
Seneca County
Shelby County
Stark County
Summit County
Trumbull County
Tuscarawas County
Union County
Van Wert County
Vinton County
Warren County
Washington County
Wayne County
Williams County
Wood County
Wyandot County
          OKLAHOMA          
Adair County
Alfalfa County
Atoka County
Beaver County
Beckham County
Blaine County
Bryan County
Caddo County
Canadian County
Carter County
Cherokee County
Choctaw County
Cimarron County
Cleveland County
Coal County
Comanche County
Cotton County
Craig County
Creek County
Ottawa County
Pawnee County
Payne County
Pittsburg County
Pontotoc County
Pottawatomie County
Pushmataha County
Custer County
Delaware County
Dewey County
Ellis County
Garfield County
Garvin County
Grady County
Grant County
Greer County
Harmon County
Harper County
Haskell County
Hughes County
Jackson County
Jefferson County
Johnston County
Kay County
Kingfisher County
Kiowa County
Roger Mills County
Rogers County
Seminole County
Sequoyah County
Stephens County
Texas County
Tillman County
Latimer County
Le Flore County
Lincoln County
Logan County
Love County
Major County
Marshall County
Mayes County
McClain County
McCurtain County
McIntosh County
Murray County
Muskogee County
Noble County
Nowata County
Okfuskee County
Oklahoma County
Okmulgee County
Osage County
Tulsa County
Wagoner County
Washington County
Washita County
Woods County
Woodward County

 
 
25

--------------------------------------------------------------------------------

 
 

  PENNSYLVANIA            
Adams County
Allegheny County
Armstrong County
Beaver County
Bedford County
Berks County
Blair County
Bradford County
Bucks County
Butler County
Cambria County
Cameron County
Carbon County
Centre County
Chester County
Clarion County
Clearfield County
Clinton County
Columbia County
Crawford County
Cumberland County
Dauphin County
Delaware County
Elk County
Erie County
Fayette County
Forest County
Franklin County
Fulton County
Greene County
Huntingdon County
Indiana County
Jefferson County
Juniata County
Lackawanna County
Lancaster County
Lawrence County
Lebanon County
Lehigh County
Luzerne County
Lycoming County
McKean County
Mercer County
Mifflin County
Monroe County
Montgomery County
Montour County
Northampton County
Northumberland County
Perry County
Philadelphia County
Pike County
Potter County
Schuylkill County
Snyder County
Somerset County
Sullivan County
Susquehanna County
Tioga County
Union County
Venango County
Warren County
Washington County
Wayne County
Westmoreland County
Wyoming County
York County
          SOUTH CAROLINA          
Abbeville County
Aiken County
Allendale County
Anderson County
Bamberg County
Barnwell County
Beaufort County
Berkeley County
Calhoun County
Charleston County
Cherokee County
Chester County
Chesterfield County
Richland County
Saluda County
Spartanburg County
Clarendon County
Colleton County
Darlington County
Dillon County
Dorchester County
Edgefield County
Fairfield County
Florence County
Georgetown County
Greenville County
Greenwood County
Hampton County
Horry County
Sumter County
Union County
Williamsburg County
Jasper County
Kershaw County
Lancaster County
Laurens County
Lee County
Lexington County
Marion County
Marlboro County
McCormick County
Newberry County
Oconee County
Orangeburg County
Pickens County
York County

 
 
26

--------------------------------------------------------------------------------

 
 

  TENNESSEE          
Anderson County
Bedford County
Benton County
Bledsoe County
Blount County
Bradley County
Campbell County
Cannon County
Carroll County
Carter County
Cheatham County
Chester County
Claiborne County
Clay County
Cocke County
Coffee County
Crockett County
Cumberland County
Davidson County
Decatur County
DeKalb County
Dickson County
Dyer County
Fayette County
Fentress County
Franklin County
Gibson County
Giles County
Grainger County
Greene County
Grundy County
Hamblen County
Hamilton County
Hancock County
Hardeman County
Hardin County
Hawkins County
Haywood County
Henderson County
Henry County
Hickman County
Houston County
Humphreys County
Jackson County
Jefferson County
Johnson County
Knox County
Lake County
Lauderdale County
Lawrence County
Lewis County
Lincoln County
Loudon County
Macon County
Madison County
Marion County
Marshall County
Maury County
McMinn County
McNairy County
Meigs County
Monroe County
Montgomery County
Moore County
Morgan County
Obion County
Overton County
Perry County
Pickett County
Polk County
Putnam County
Rhea County
Roane County
Robertson County
Rutherford County
Scott County
Sequatchie County
Sevier County
Shelby County
Smith County
Stewart County
Sullivan County
Sumner County
Tipton County
Trousdale County
Unicoi County
Union County
Van Buren County
Warren County
Washington County
Wayne County
Weakley County
White County
Williamson County
Wilson County

 

  TEXAS  
Anderson County
Andrews County
Angelina County
Aransas County
Archer County
Armstrong County
Atascosa County
Austin County
Bailey County
Bandera County
Bastrop County
Baylor County
Bee County
Bell County
Bexar County
Blanco County
Borden County
Bosque County
Bowie County
Brazoria County
Brazos County
Brewster County
Briscoe County
Brooks County
Brown County
Burleson County
Burnet County

 
 
27

--------------------------------------------------------------------------------

 

 
Caldwell County
Calhoun County
Callahan County
Cameron County
Camp County
Carson County
Cass County
Castro County
Chambers County
Cherokee County
Childress County
Clay County
Cochran County
Coke County
Coleman County
Collin County
Collingsworth County
Colorado County
Comal County
Comanche County
Concho County
Cooke County
Coryell County
Cottle County
Crane County
Crockett County
Crosby County
Culberson County
Dallam County
Dallas County
Dawson County
Deaf Smith County
Delta County
Denton County
DeWitt County
Dickens County
Dimmit County
Donley County
Duval County
Eastland County
Ector County
Edwards County
El Paso County
Ellis County
Erath County
Falls County
Fannin County
Fayette County
Fisher County
Navarro County
Newton County
Nolan County
Nueces County
Ochiltree County
Oldham County
Orange County
Palo Pinto County
Panola County
Parker County
Parmer County
Pecos County
Polk County
Potter County
Presidio County
Rains County
Randall County
Reagan County
Real County
Red River County
Reeves County
Refugio County
Roberts County
Robertson County
Rockwall County
Runnels County
Rusk County
Floyd County
Foard County
Fort Bend County
Franklin County
Freestone County
Frio County
Gaines County
Galveston County
Garza County
Gillespie County
Glasscock County
Goliad County
Gonzales County
Gray County
Grayson County
Gregg County
Grimes County
Guadalupe County
Hale County
Hall County
Hamilton County
Hansford County
Hardeman County
Hardin County
Harris County
Harrison County
Hartley County
Haskell County
Hays County
Hemphill County
Henderson County
Hidalgo County
Hill County
Hockley County
Hood County
Hopkins County
Houston County
Howard County
Hudspeth County
Hunt County
Hutchinson County
Irion County
Jack County
Jackson County
Jasper County
Jeff Davis County
Jefferson County
Jim Hogg County
Jim Wells County
Sabine County
San Augustine County
San Jacinto County
San Patricio County
San Saba County
Schleicher County
Scurry County
Shackelford County
Shelby County
Sherman County
Smith County
Somervell County
Starr County
Stephens County
Sterling County
Stonewall County
Sutton County
Swisher County
Tarrant County
Taylor County
Terrell County
Terry County
Throckmorton County
Titus County
Tom Green County
Travis County
Trinity County
Johnson County
Jones County
Karnes County
Kaufman County
Kendall County
Kenedy County
Kent County
Kerr County
Kimble County
King County
Kinney County
Kleberg County
Knox County
La Salle County
Lamar County
Lamb County
Lampasas County
Lavaca County
Lee County
Leon County
Liberty County
Limestone County
Lipscomb County
Live Oak County
Llano County
Loving County
Lubbock County
Lynn County
Madison County
Marion County
Martin County
Mason County
Matagorda County
Maverick County
McCulloch County
McLennan County
McMullen County
Medina County
Menard County
Midland County
Milam County
Mills County
Mitchell County
Montague County
Montgomery County
Moore County
Morris County
Motley County
Nacogdoches County
Tyler County
Upshur County
Upton County
Uvalde County
Val Verde County
Van Zandt County
Victoria County
Walker County
Waller County
Ward County
Washington County
Webb County
Wharton County
Wheeler County
Wichita County
Wilbarger County
Willacy County
Williamson County
Wilson County
Winkler County
Wise County
Wood County
Yoakum County
Young County
Zapata County
Zavala County


28